Citation Nr: 1041418	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  07-13 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia. 


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to March 1970. 

In a March 1982 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California 
denied the Veteran's claim of entitlement to service connection 
for a nervous condition.  The Veteran was informed of that 
decision and of his appeal rights by letter from VA dated April 
8, 1982.  He did not appeal.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2006 rating decision by the RO in San 
Diego, California.  In that decision, the RO found that new and 
material evidence had not been received to reopen the Veteran's 
previously denied claim.   The Veteran timely appealed that 
decision to the Board.  In a January 2010 decision, the Board 
found that the Veteran had submitted new and material evidence 
and reopened the claim.   The Veteran's claim was subsequently 
remanded for further development.  

In April 2007, the Veteran presented testimony at a personal 
hearing conducted at the San Diego RO before a Decision Review 
Officer (DRO).  A transcript of this hearing has been associated 
with the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this case 
must be remanded for further evidentiary development.  

As noted in the Introduction, the Board remanded the Veteran's 
claim in January 2010.  In the remand instructions, the Board 
requested, in part, that the Veteran be scheduled for a VA 
examination to determine whether he has an acquired psychiatric 
disorder which is related to his military service.  It was also 
requested that the Veteran be notified that his failure to report 
for any scheduled examination, without good cause, could result 
in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2010).  

A letter mailed to the Veteran's last known address in March 2010 
informed him that the nearest VA medical center would schedule 
him for an examination in connection with his claim.  The Veteran 
was also informed that his claim could be denied if he failed to 
report for his examination without good cause.  Examples of good 
cause, such as "illness or hospitalization [and] death of a 
family member" were provided. 

The record indicates that the Veteran was scheduled for a VA 
examination in April 5, 2010.  He failed to report for this 
examination.  In October 2010, the Veteran, through his 
representative, indicated that he failed to report to his 
examination because he was not notified of the date and time of 
the examination.  

While cognizant that the mailing of correspondence falls within 
the presumption of administrative regularity, and that such 
notification was sent to the Veteran's last known address and not 
returned as undeliverable, based on the Veteran's claim that he 
did not receive notification of his scheduled examination, the 
Board will remand the case in order to afford him with a VA 
examination.  

On remand, all outstanding VA treatment records should also be 
associated with the claims folder. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should obtain the Veteran's VA 
treatment records from July 2009 to the 
present.  All records so obtained should be 
associated with the Veteran's claims folder.

2.  VBA should arrange for the Veteran to be 
examined by a qualified health care 
professional.  Psychological testing must be 
conducted with a view toward determining a 
diagnosis of paranoid schizophrenia or any 
other acquired psychiatric disorder from 
which the Veteran currently suffers.  The 
examiner must review the Veteran's claims 
folder and indicate on the examination report 
that such review was undertaken, examine the 
Veteran, and provide an opinion as to whether 
it is at least as likely as not that any 
diagnosed acquired psychiatric disorder, to 
include paranoid schizophrenia, is related to 
his active military service.  All opinions 
must be set forth in detail and explained in 
the context of the record.  A well-reasoned 
etiological opinion must be provided for each 
diagnosed acquired psychiatric disorder. 

3.  VBA should then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response. 
The case should then be returned to the Board 
for further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


